DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-17 in the reply filed on 07/18/2022 is acknowledged.  The traversal is on the ground(s) that applicant has amended claims 18-21 such that the claims are drawn to a method that comprises producing a firearm.  This is not found persuasive because the claims filed 04/23/2020 were restricted between claims 1-17 (directed to a firearm target) and claims 18-21 (directed to a computer readable medium storing instruction that implements a method of producing a firearm target). As applicant’s amendment (filed 07/18/2022) to claims 18-21 are directed to a method or producing a firearm target. Claims 18-21 and claims 1-17 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In this case the process as claimed can be used to make another and materially different product such as a game surface having quadrants/boxes for a user to move game pieces thereon, or the product as claimed can be made by another and materially different process such as drawing the target by hand. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ervin (20180010892).

 	Regarding claims 1-7, 9-17, Ervin (Figures 1-21) teaches a firearm target comprising: a substrate (Para. 0010). 
 	It is noted that the only structural limitation in the claims is the “substrate,” and the rest of the claim limitations are directed to printed matter as noted below.
 	It is noted that the recitation in claim 1 of “a horizontal axis and a vertical axis; a background in a background color; a main wedge in a foreground color and symmetrical about the vertical axis, wherein the main wedge comprises a first angled edge and a second angled edge joining at the vertical axis, and wherein the main wedge overlies the background; and a background grid in the foreground color, the background grid overlying the background and underlying the main wedge,” the recitation in claim 2 of “a chisel pattern that is symmetric about the vertical axis and the horizontal axis, wherein the chisel pattern comprises four chisels, wherein each of the four chisels comprises a long horizontal edge, a short horizontal edge, and a chisel face edge, the chisel face edge parallel to the first angled edge or the second angled edge, and wherein the chisel pattern overlies the background; wherein the chisel pattern overlies the background; and wherein the main wedge and the four chisels are all separated from one another,” the recitation in claim 3 of “the main wedge further comprises a first top edge, a second top edge, a third top edge, and a fourth top edge, wherein the first top edge is vertical and joins the second top edge, wherein the second top edge joins the third top edge at the vertical axis, and wherein the fourth top edge is vertical and joins the third top edge,” the recitation in claim 4 of “the second top edge is parallel to and above the first angled edge, and wherein the third top edge is parallel to and above the second angled edge,” the recitation in claim 5 of “a plurality of background borderlines in the background color and positioned on outside edges of the first angled edge, the second angled edge, the first top edge, the second top edge, the third top edge, the fourth top edge, each long horizontal edge, each short horizontal edge, and each chisel face edge,” the recitation in claim 6 of “a foreground grid in the background color and visible over the main wedge and the four chisels,” the recitation in claim 7 of “a plurality of foreground borderlines in the foreground color and positioned on inside edges of the first angled edge, the second angled edge, the first top edge, the second top edge, the third top edge, the fourth top edge, each long horizontal edge, each short horizontal edge, and each chisel face edge, the plurality of foreground borderlines overlying the foreground grid,” the recitation in claim 9 of “the first angled edge and the second angled edge join at the horizontal axis and at a right angle,” the recitation in claim 10 of “a body shaped outline,” the recitation in claim 11 of “a cut annulus centered on a main wedge tip, Attorney Docket No. LOCKON-10023 Application No. 16/857,073Response to Restriction Requirementwherein the cut annulus is in the foreground color wherever the cut annulus does not overlay the main wedge; wherein the cut annulus is in the background color wherever the cut anulus overlays the main wedge,” the recitation in claim 12 of “a chisel pattern that is symmetric about the vertical axis and the horizontal axis, wherein the chisel pattern comprises four chisels, wherein each of the four chisels comprises a long horizontal edge, a short horizontal edge, and a chisel face edge, the chisel face edge parallel to the first angled edge or the second angled edge, and wherein the chisel pattern overlies the background; a foreground grid in the background color and visible over the main wedge and the four chisels; a plurality of background borderlines in the background color; a plurality of foreground borderlines in the foreground color; a body shaped outline; and an outside edge wherein the main wedge and each of the four chisels meet the outside edge; wherein the chisel pattern overlies the background, wherein the main wedge and the four chisels are all separated from one another, wherein the main wedge further comprises a first top edge, a second top edge, a third top edge, and a fourth top edge, wherein the first top edge is vertical and joins the second top edge, wherein the second top edge joins the third top edge at the vertical axis, wherein the fourth top edge is vertical and joins the third top edge, wherein the second top edge is parallel to and above the first angled edge, wherein the third top edge is parallel to and above the second angled edge, wherein the plurality of background borderlines is positioned on outside edges of the first angled edge, the second angled edge, the first top edge, the second top edge, the third top edge, the fourth top edge, each long horizontal edge, each short horizontal edge, and each chisel face edge, Attorney Docket No. LOCKON-10024 Application No. 16/857,073Response to Restriction Requirementwherein the plurality of foreground borderlines are positioned on inside edges of the first angled edge, the second angled edge, the first top edge, the second top edge, the third top edge, the fourth top edge, each long horizontal edge, each short horizontal edge, and each chisel face edge, the plurality of foreground borderlines overlying the foreground grid, wherein the first angled edge and the second angled edge join at the horizontal axis, and wherein the first angled edge and the second angled edge join at a right angle,” are directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter (See: Gulack, 703 F.2d at 1386, 217 USPQ at 404). Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. In the instant case the substrate merely serves as support for the printed matter and the relationship between the printed matter is not new and unobvious (the prior art teaches the structure of a target comprising a substrate having printed matter) so that the printed matter is not given patentable weight.


	Regarding claim 8, Ervin (Figures 1-21) teaches an outside edge (See fig. 1).  
 	It is noted that applicant’s specification (Para. 0012) discloses: “it is an aspect of the embodiments to have an outside edge. The outside edge can be the edge of the substrate or can be a boundary printed on the substrate.” To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, the substrate merely serves as support for the printed matter and the relationship between the printed matter is not new and unobvious (the prior art teaches the structure of a target comprising a substrate having printed matter) so that the printed matter is not given patentable weight.


	Regarding claim 13, Ervin (Figures 1-21) teaches a firearm target comprising: a substrate (Para. 0010). 
	It is noted that the only structural limitation in the claims is the “substrate,” and the rest of the claim limitations are directed to printed matter as noted below.
 	It is noted that the recitation in claim 13 of “a horizontal axis and a vertical axis; a background in a background color; a chisel pattern in a foreground color and symmetric about the vertical axis and the horizontal axis, wherein the chisel pattern comprises four chisels, wherein each of the four chisels comprises a long horizontal edge, a short horizontal edge, and a chisel face edge, and wherein the chisel pattern overlies the background; a foreground grid that is visible over and the four chisels; a background grid overlying the background and underlying the chisel pattern; a plurality of background borderlines positioned on the outside edges of each long horizontal edge, each short horizontal edge, and each chisel face edge; and a plurality of foreground borderlines positioned on the inside edges of each long horizontal edge, each short horizontal edge, and each chisel face edge, the plurality of foreground borderlines overlying the foreground grid” the recitation in claim 14 of “a main wedge in the foreground color and symmetrical about the vertical axis, wherein the main wedge comprises a first angled edge, a second angled edge, a first top edge, a second top edge, a third top edge, and a fourth top edge, wherein the first angled edge and the second angled edge join at the vertical axis, wherein the first top edge is vertical and joins the second top edge, Attorney Docket No. LOCKON-10025 Application No. 16/857,073Response to Restriction Requirementwherein the second top edge joins the third top edge at the vertical axis, wherein the fourth top edge is vertical and joins the third top edge, wherein the main wedge overlies the background and the background grid, and wherein the chisel face edge of each of the four chisels is parallel to the first angled edge or the second angled edge,” the recitation in claim 16 of “a further plurality of background borderlines positioned on the outside edges of the first angled edge, the second angled edge, the first top edge, the second top edge, the third top edge, and the fourth top edge; and a further plurality of foreground borderlines overlying the foreground grid and positioned on the inside edges of the first angled edge, the second angled edge, the first top edge, the second top edge, the third top edge, and the fourth top edge,” the recitation in claim 17 of “a main wedge in the foreground color and symmetrical about the vertical axis, wherein the main wedge comprises a first angled edge, a second angled edge, a second top edge, and a third top edge, wherein the first angled edge and the second angled edge join at the vertical axis, wherein the second top edge is parallel to the first angled edge, wherein the third top edge is parallel to the second angled edge, wherein the second top edge joins the third top edge at the vertical axis, wherein the second top edge and the third top edge intersect an outer edge of the firearm target, and wherein the main wedge overlies the background and the background grid” are directed to printed matter.  To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. For example, a hatband with images displayed on the hatband but not arranged in any particular sequence was found to only serve as support and display for the printed matter (See: Gulack, 703 F.2d at 1386, 217 USPQ at 404). Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card (See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009)). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and were instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. In the instant case the substrate merely serves as support for the printed matter and the relationship between the printed matter is not new and unobvious (the prior art teaches the structure of a target comprising a substrate having printed matter) so that the printed matter is not given patentable weight.


	Regarding claim 15, Ervin (Figures 1-21) teaches an outside edge (See fig. 1). 
	It is noted that applicant’s specification (Para. 0012) discloses “it is an aspect of the embodiments to have an outside edge. The outside edge can be the edge of the substrate or can be a boundary printed on the substrate.”
 	It is noted that the claim recitation of “the main wedge, and each of the four chisels meet the outside edge, wherein the second top edge is parallel to and above the first angled edge, wherein the third top edge is parallel to and above the second angled edge” is directed to printed matter. To be given patentable weight, the printed matter and associated product must be in a functional relationship and the functional relationship must be new and unobvious. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant case, the substrate merely serves as support for the printed matter and the relationship between the printed matter is not new and unobvious (the prior art teaches the structure of a target comprising a substrate having printed matter) so that the printed matter is not given patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711